 


114 HR 2219 IH: Opportunity Kindling New Options for Career and Knowledge Seekers Act
U.S. House of Representatives
2015-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2219 
IN THE HOUSE OF REPRESENTATIVES 
 
May 1, 2015 
Mr. Rodney Davis of Illinois (for himself and Mr. Bera) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To ensure that individuals who are in an authorized job training program or completing work for a degree or certificate remain eligible for regular unemployment compensation. 
 
 
1.Short titleThis Act may be cited as the Opportunity Kindling New Options for Career and Knowledge Seekers Act or the Opportunity KNOCKS Act. 2.PurposeThe purpose of this Act is to allow people to seek the training needed in order to find a full time job that allows them to go off of unemployment compensation.
3.Approved training
(a)In generalSection 3304 of the Internal Revenue Code of 1986 (26 U.S.C. 3304) is amended by adding at the end the following new subsection:  (g)Approved training (1)In generalFor purposes of subsection (a)(8)—
(A)the term training includes any of the educational or job training programs described in paragraph (2), and (B)such programs shall be treated as approved by the State agency.
(2)Educational or job training programsThe programs described in this paragraph are— (A)any program on the State's eligible training provider list developed under section 122 of the Workforce Investment Act of 1998; or
(B)for purposes of an individual who has been identified as likely to exhaust regular compensation, any coursework necessary to attain a recognized postsecondary credential. (3)Recognized postsecondary credentialFor purposes of this subsection, the term recognized postsecondary credential means a credential consisting of an industry-recognized certificate, a certificate of completion of an apprenticeship, or an associate or baccalaureate degree..
(b)Extended compensationSection 202(a) of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) is amended by inserting at the end the following new paragraph:  (8)Notwithstanding the provisions of paragraph (2), a State agency may elect to approve programs described in subsection (g)(2) of section 3304 of the Internal Revenue Code of 1986 for purposes of training included under subsection (a)(8) of such section..
(c)Emergency unemployment compensationSection 4001(d)(2) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended— (1)in subparagraph (A), by striking and at the end; and
(2)by inserting at the end the following new subparagraph:  (C)that a State agency may elect to approve programs described in subsection (g)(2) of section 3304 of the Internal Revenue Code of 1986 for purposes of training included under subsection (a)(8) of such section; and.
(d)Effective dateThe amendments made by this section shall take effect 2 years after the date of the enactment of this Act. 4.Notification to unemployed individuals (a)In generalTo the extent feasible and practicable, the State agency shall provide that applications for regular compensation include information regarding the availability of such compensation during periods in which an individual is engaged in training that has been approved by the State agency, as described in section 3304(a)(8) of the Internal Revenue Code of 1986 (26 U.S.C. 3304(a)(8)).
(b)DefinitionsFor purposes of this section, the terms regular compensation and State agency have the same meanings as in section 205 of the Federal-State Extended Unemployment Compensation Act of 1970.  